7 Cal.App.2d 275 (1935)
MARTIN E. RAY et al., Petitioners,
v.
CALIFORNIA HOME BUILDING LOAN COMPANY, etc., et al., Respondents.
Civ. No. 9890. 
California Court of Appeals. First Appellate District, Division One.  
May 31, 1935.
 Ellis, Lyman & Steindorf for Petitioners.
 No appearance for Respondents.
 The Court.
 [1] Ordinarily mandamus will not lie to compel a transfer of corporate stock; a suit in equity is the *276 proper remedy. There is nothing contained in the petition to show that this remedy is inadequate. (Spangenberg v. Western Heavy Hardware & Iron Co., 166 Cal. 284 [135 P. 1127].) The petition is denied.